Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

Centro Radiologico Rolon, Inc.,
Petitioner,
v.
Centers for Medicare & Medicaid Services.
Docket No. C-13-548
Decision No. CR3136

Date: February 28, 2014

DECISION

The Centers for Medicare & Medicaid Services (CMS) revoked the Medicare enrollment
and billing privileges of Petitioner, Centro Radiologico Rolon, Inc., an independent
diagnostic and testing facility (IDTF) located in Puerto Rico. Petitioner appealed. As
discussed below, I find Petitioner did not comply with Medicare requirements because its
employees did not have the proper qualifications, and it did not properly notify CMS ofa
change in its supervisory physician. Therefore, I affirm CMS’s revocation.

I. Background
This case has a long history. Petitioner initially was notified that its billing privileges

were being revoked in September 2011 and a reconsideration decision on that
determination was issued on December 15, 2011.' Petitioner timely submitted a request

' Pursuant to First Coast Service Options, Inc.’s (FCSO’s) September 19, 2011 letter
initially proposing revocation, Petitioner submitted a Corrective Action Plan (CAP) on
October 3, 2011. FCSO denied the CAP on November 1, 2011 because it did not receive
the additional information that it requested. CMS Ex. 15.
for hearing, and the case was docketed as C-12-382. The parties filed a joint motion for
remand, and I dismissed the case. After the dismissal, First Coast Service Options, Inc.
(FCSO), a Medicare contractor, by letter dated June 29, 2012, notified Petitioner that it
received correspondence related to the remand, removed the earlier revocation, and
reinstated Petitioner effective November 18, 2002. CMS Exhibit (Ex.) 29. On that same
day, however, FCSO sent another letter to Petitioner denying its application to enroll in
the Medicare program. CMS Ex. 28. That letter explained that it found Petitioner did not
meet the enrollment requirements related to: demonstrating the proficiency of its
interpreting and supervising physicians and technicians, timely notifying CMS of the
employment of a supervising physician within 30 days of the physician’s employment,
and maintaining a telephone number through directory assistance. CMS Ex. 28, at 2-4.
The letter further notified Petitioner of its right to request reconsideration.

By letter dated July 27, 2012, FCSO informed Petitioner that it was revoking its Medicare
billing privileges effective August 26, 2012.7 CMS Ex. 30. The bases for the revocation
were: Petitioner’s failure to show that its supervising and interpreting physicians
demonstrated proficiency pursuant to 42 C.F.R. § 410.33(b)(1) and (b)(2) and FCSO’s
Local Coverage Determination (LCD) L29330. CMS Ex. 30, at 1-2. FCSO also found
that Petitioner did not demonstrate that its technicians had the qualifications to perform
the ultrasound tests, CT scans, DEXA scans, mammography, or MRI procedures listed on
Petitioner’s application in violation of 42 C.F.R. § 410.33(c), (g)(12) and LCD L29330.
CMS Ex. 30. FCSO also found that Petitioner did not meet the regulatory requirements
at 42 C.F.R. § 410.33(g)(5)(ii) and (g)(8) because it did not have a phone number
available through directory assistance and a complete beneficiary complaint resolution
form. CMS Ex. 30, at 3. Finally, FCSO explained that Petitioner failed to report within
30 days that it had employed a supervising physician on June 1, 2010, in violation of 42
C.F.R. § 410.33(g)(2). CMS Ex. 30, at 3. Petitioner filed for a reconsideration decision.

By letter dated January 15, 2013, FCSO issued a reconsideration decision affirming
Petitioner’s revocation from the Medicare program on the bases set forth in FCSO’s
revocation determination dated July 27, 2012. CMS Ex. 32.

Petitioner filed a request for hearing before an administrative law judge (ALJ). I issued
an Acknowledgment and Pre-Hearing Order (Order). Pursuant to that Order, CMS filed

> Considering Petitioner was already enrolled in the Medicare program and was
undergoing a revalidation of its enrollment, FCSO should not have issued the notice on
June 29, 2012, “denying” Petitioner’s enrollment application. However, FCSO properly
issued the revocation notice dated July 27, 2012, revoking Petitioner’s billing privileges
effective August 26, 2012, 30 days from the date of the notice. Petitioner contends that it
did not receive the July 27, 2012 revocation notice; however, Petitioner did file a timely
request for reconsideration on August 29, 2012, albeit to the June 29, 2012 denial which
was based on the same factors. CMS Ex. 31.
its brief (CMS Br.), a motion for summary judgment, and 38 exhibits, CMS Exs. 1-38.
Petitioner submitted a motion requesting an extension of time due to power outages
closing its attorney’s office for five days, together with its pre-hearing exchange
memorandum (P. Br.) and six exhibits, P. Exs. I-VI. On June 21, 2013, received in my
office on July 11, 2013, Petitioner filed a response in opposition to CMS’s motion for
summary judgment (P. Response). I admit without objection the parties’ exhibits.

My Order specifically directed the parties that, if they proposed witnesses, they must
include as an exhibit with their exchange the written direct testimony of any proposed
witness. Order {ff 4.c.iv., 8; see Vandalia Park, DAB No. 1940 (2004); Pacific Regency
Arvin, DAB No. 1823, at 8 (2002) (holding that the use of written direct testimony for
witnesses is permissible so long as the opposing party has the opportunity to cross-
examine those witnesses). I further informed the parties that they must submit witness
statements in the form of an affidavit made under oath or as a written declaration that the
witness signs under penalty of perjury for false testimony. CMS did not propose any
witnesses. Petitioner did not comply with my Order by submitting written direct
testimony for proposed witnesses. I find, therefore, that an in-person hearing in this case
is unnecessary, and I issue this decision on the full merits of the written record.

II. Applicable Law

Enrollment Requirements

A provider or supplier must be enrolled in the Medicare program and have a billing
number in order to be eligible to receive payment for services rendered to a Medicare-
eligible beneficiary. 42 C.F.R. § 424.505. “Suppliers,” such as Petitioner, include
physicians or other practitioners and facilities “other than providers of services.”* 42
U.S.C. § 1395x(d).

To maintain Medicare billing privileges, a supplier must resubmit and recertify the
accuracy of its enrollment information every five years. 42 C.F.R. § 424.515. To
revalidate its enrollment, a supplier must submit an enrollment application and meet the
requirements outlined at 42 C.F.R. § 424.510. 42 C.F.R. § 424.515(a). The supplier
must submit the applicable enrollment application, with complete and accurate
information and supporting documentation, within 60 calendar days of the notification to
resubmit and certify the accuracy of its enrollment information. Id.

> “Providers” include hospitals, critical access hospitals, skilled nursing facilities,
comprehensive outpatient rehabilitation facilities, home health agencies, and hospice
programs. 42 U.S.C. § 1395x(u); 42 C.F.R. § 400.202.
CMS may revoke a supplier’s enrollment in the Medicare program if it finds a supplier
not to be in compliance with enrollment requirements. 42 C.F.R. § 424.535(a)(1).

Except for circumstances not applicable here, the revocation becomes effective 30 days
after CMS or the CMS contractor mails notice of its determination to the supplier. 42
C.F.R. § 424.535(g). After a supplier’s billing privileges are revoked, they are barred
from participating in the Medicare program from the effective date of the revocation until
the end of the re-enrollment bar. 42 C.F.R. § 424.535(c). The re-enrollment bar is a
minimum of | year but not greater than 3 years, depending on the severity of the basis for
revocation. Jd.

Certification Requirements for IDTFs

Medicare will pay for diagnostic procedures only when performed by a physician, a
group of physicians, an approved supplier of portable x-ray services, a nurse practitioner,
a clinical nurse specialist who performs a state-authorized test, or an IDTF. 42 C.F.R. §
410.33(a)(1). The diagnostic procedures that an IDTF may perform are listed at 42
C.F.R. § 410.32. Generally all diagnostic x-ray and other diagnostic tests covered under
Medicare, and payable under the physician fee schedule, must be furnished under the
appropriate level of supervision by a physician. 42 C.F.R. § 410.32(b). To enroll in the
Medicare program, an IDTF must certify in its enrollment application that it meets certain
credentialing standards. 42 C.F.R. § 410.33(g). These include enrolling for any
diagnostic services that it furnishes to a Medicare beneficiary; having technical staff on
duty with appropriate credentials to perform tests; demonstrating that it answers,
documents, and maintains documentation of a beneficiary’s written clinical complaint at
the physical site of the IDTF; and maintaining a primary business phone number,
including telephone or toll free telephone numbers available in a local directory and
through directory assistance. 42 C.F.R. § 410.33(g)(5), (8), (12), (16).

An IDTF must have one or more supervising physicians who are responsible for: the
direct and ongoing oversight of the quality of the testing performed, the proper operation
and calibration of equipment used to perform tests, and the qualification of non-physician
IDTF personnel who use the equipment. 42 C.F.R. § 410.33(b)(1); Medicare Program
Integrity Manual (MPIM), CMS Pub. 100-08, Ch. 15, § 15.5.19.5.4 The supervising
physician must evidence proficiency in the performance and interpretation of each type of
diagnostic procedure performed at the IDTF—

The proficiency may be documented by certification in specific medical specialties
or subspecialties or by criteria established by the carrier [i.e. Medicare contractor]
for the service area in which the IDTF is located.

4 The MPIM is available on CMS’s website at www.cms.gov/Regulations-and-
Guidance/Guidance/Manuals/Internet-Only-Manuals-IOMs. html.

42 C.F.R. § 410.33(b)(2). Thus, in its enrollment application, the prospective IDTF must
indicate the highest level of physician supervision for the tests that it intends to perform.
MPIM, CMS Pub. 100-08, Ch. 15, § 15.5.19.5.C. An IDTF may bill for services
provided by physicians who interpret the diagnostic test, but any interpreting physician
must be listed on the enrollment application and must be qualified to interpret the types
of tests, or codes listed. MPIM, Ch. 15, § 15.5.19.3.

FCSO issued a Local Coverage Determination (LCD), L29330, which further specifies
the requirements for IDTFs located within its service area of Florida, Puerto Rico and the
Virgin Islands. CMS Ex. 33, at 2. Referencing the regulatory requirement at 42 C.F.R. §
410.33(b)(2), the LCD states that a supervising physician must evidence proficiency in
the performance and interpretation of each type of diagnostic procedure the IDTF
performs. CMS Ex. 33, at 5. The LCD further provides that supervising physicians must
meet the qualification requirements as listed in the credentialing matrix attached to the
LCD. That matrix requires that the supervising physician be a Board Certified radiologist
certified by the American Board of Medical Specialties (ABMS) for the diagnostic tests
that Petitioner indicated in its enrollment application. CMS Ex. 34, at 3-25; CMS Ex. 22
(CPT Codes listed in the enrollment application). Also, the LCD requires that the
interpreting physician for a test billed by the IDTF meet the same qualification
requirements as the supervising physician of that test. CMS Ex. 34, at 1-2.

Non-physician personnel an IDTF uses to perform tests must demonstrate the basic
qualifications to perform the test in question and have training and proficiency, as
evidenced by licensure or certification by the appropriate state health or education
department. 42 C.F.R. § 410.33(c). In the absence of a state licensing board, an
appropriate national credentialing board must certify the technician. Jd. The IDTF must
have technical staff on duty with the appropriate credentials to perform tests and must be
able to produce the applicable federal or state licenses of the individuals performing these
services. 42 C.F.R. § 410.33(g)(12). FCSO’s LCD L29330 and its credentialing matrix
list the credentialing requirements for all non-physician personnel with respect to each
diagnostic test (codes) that an IDTF may perform and for which it bills Medicare. CMS
Exs. 33, 34. Some codes require only that the non-physician technician have a state
license as a general radiographer or medical physicist while other codes require
credentialing of the technician by an appropriate national organization in a particular
specialty or subspecialty.

CMS will revoke an IDTF’s billing privileges if the IDTF is found not to comply with
application certification standards in paragraph 42 C.F.R. § 410.33(g) or (b)(1). 42
C.F.R. § 410.33(h).
III. Discussion
A. Issue

The sole issue before me is whether CMS had a legitimate basis to revoke Petitioner’s
Medicare billing privileges.

B. Findings of Fact and Conclusions of Law

1. CMS had a legitimate basis to revoke Petitioner’s Medicare billing privileges
pursuant to 42 C.F.R. § 410.33(h) and 42 C.F.R. § 424.535(a)(1) because
Petitioner was not in compliance with Medicare requirements for an IDTF
located in Puerto Rico.*

a. Petitioner did not show that its supervising and interpreting
physicians met Medicare qualification requirements.

Enrollment requirements for IDTFs require that an IDTF have one or more supervising
physicians who are limited to providing general supervision at no more than three IDTF
sites. 42 C.F.R. § 410.33(b)(1). The supervising physician is responsible for the direct
and ongoing oversight of the quality of the testing performed, the proper calibration and
operation of the equipment used to perform tests, and the qualification of non-physician
IDTF personnel who use the equipment. MPIM, Ch. 15, § 15.5.19.5. The supervising
physician must evidence proficiency in “the performance and interpretation of each type
of diagnostic procedure performed by the IDTF.” 42 C.F.R. § 410.33(b)(2). The
proficiency is required to be “documented by certification in specific medical specialties
or subspecialties or by criteria established by the carrier for the service area in which the
IDTF is located.” Jd. The carrier, FCSO, established an LCD, L29330, in effect since
March 2, 2009, which requires that the supervising physician be a Board Certified
radiologist as certified by the American Board of Medical Specialties (ABMS). CMS Ex.
34. That LCD also requires that the interpreting physician for a test billed by the IDTF
meet the same qualification requirements as the supervising physician, and the
interpreting physician must be qualified to interpret the types of tests or codes listed. Jd.

Medicare contractors may determine the proficiency that must be established for the
performance and interpretation of each type of diagnostic procedure performed. 42
C.F.R. § 410.33(b)(2). In this instance, under LCD 29330, FSCO set forth a
credentialing matrix for supervising and interpreting physicians of tests billed by the

> The applicable regulations provide that that failure to meet even one application
certification standard or noncompliance with at least one enrollment requirement is
sufficient as a basis for revocation. Therefore, I will only address FSCO’s most
significant findings of noncompliance with the regulations and standards.
IDTF. The matrix states that for the CPT codes listed (here codes 70030-76101 and
76529-76970), both the supervising and interpreting physician qualification requirements
are for a “Board Certified (ABMS) Radiologist.” CMS Exs. 34, at 3-16; 8; 14; 22.

Petitioner does not dispute that the two physicians listed in its enrollment application as
both supervising and interpreting physicians were not Board Certified by the ABMS.
Petitioner contends, however, that its physicians’ credentials were issued by the
Department of Health of the Commonwealth of Puerto Rico. P. Response at 13.
Petitioner claims that the Junta de Licencimiento y Disciplina Medica, Departamento de
Salud (Board of Medicine License and Discipline), is a “member of the Federal State
Medical Board and as such is in compliance with state and federal law.” P. Response at
13. The licenses for both physicians state they are licensed to practice medicine and
surgery in Puerto Rico and that they hold a specialty or subspecialty certificate in
Diagnostic Radiology. P. Ex. VI.

Considering neither of Petitioner’s supervising and interpreting physicians met the
required criteria for ABMS Board Certification in Radiology, they cannot properly be
considered supervising or interpreting physicians under the regulatory and LCD criteria.
The criteria here are very specific and FCSO determined in its LCD credentialing matrix
that state or local certification in a specialty or subspecialty was insufficient and that only
national certification as a Board Certified Radiologist by ABMS would satisfy the
qualification requirements for IDTF supervising and interpreting physicians. I therefore
find that Petitioner did not meet the required certification standards for supervising and
interpreting physicians under 42 C.F.R. § 410.33(b)(1) and therefore CMS had a basis for
revocation. See 42 C.F.R. §§ 410.33(h), 424.535(a)(1).

b. Petitioner did not show that its non-physician technicians had
the appropriate credentials to perform certain tests for which
they were seeking approval.

In order to meet the regulatory standards for an IDTF, the IDTF must show that its
technical staff have the appropriate credentials to perform the tests, and the IDTF must be
able to produce the applicable federal or state licenses or certifications of the individuals
performing these services. 42 C.F.R. § 410.33(c), (g)(12). Also, non-physician
personnel the IDTF uses to perform tests must demonstrate the basic qualifications for
training and proficiency as evidenced by the appropriate state health or education
department. In the absence of a state licensing board, the non-physician personnel must
be certified by an appropriate national credentialing body. 42 C.F.R. § 410.33(c).
Further, FCSO’s LCD L29330 and its credentialing matrix list credentialing requirements
for all non-physician personnel with respect to each diagnostic test that an IDTF may
perform and for which it bills Medicare. CMS Exs. 33; 34.
The three technicians that Petitioner identifies in its enrollment application did not have
qualifications to perform certain procedures Petitioner listed it would perform on its
revalidation application. The technologists all had Puerto Rican licenses as radiology
technicians. CMS. Ex. 8, at 50-55. Under the provisions of LCD L29330 certain tests
may only be conducted by technicians credentialed by an appropriate national
organization in a particular specialty or subspecialty. The specific credentialing
organization is listed in the LCD next to the specific CPT/HCPCS codes for those tests.
Those organizations are the American Registry of Radiologic Technologists (ARRT),
American Registry of Diagnostic Medical Sonographers (ARDMS), or American
Registry of Resonance Imaging Technologists (ARMRIT). CMS Ex. 33, at 6; CMS Ex.
34. For example, for CPT codes 70542 and 70543, the technician qualifications require
credentialing by “AART for MR or by ARMRIT for MRI.” CMS Ex. 34, at 5. Other
codes such as CPT 76814 - 76970 require credentialing only by ARDMS or ARRT.
CMS Ex. 22, at 2, 13-18; CMS Ex. 34. For these tests, Puerto Rican licensure is
insufficient without the national accreditation. I find therefore that Petitioner did not
show that its three technicians were qualified to perform many of the tests that it listed in
its application, and therefore FSCO had another legitimate basis for revocation of
Petitioner’s enrollment and billing privileges pursuant to 42 C.F.R. § 410.33 (g)(12) and
42 CFR. § 410.33(h).

c. Petitioner failed to meet Medicare requirements related to
changes in general supervision because it did not timely submit
a change of information form for one of its supervisory
physicians.

Any changes in general supervision for an IDTF must be reported to the Medicare
contractor on a Medicare enrollment application within 30 calendar days of the change.
42 C.F.R. § 410.33(g)(2). Here, Petitioner first notified FCSO that it was using Dr.
Bonnet as a supervising physician when it submitted a change of information form (CMS
855B) to FCSO on August 22, 2011. CMS Ex. 6. Then Petitioner’s revalidation
application, submitted to FSCO on October 13, 2012, sought to add Dr. Bonnet as a
supervising physician providing general supervision effective June 1, 2010. CMS Ex. 14,
at 104. Thus, it appears Petitioner failed to properly inform FCSO in 2010 that Dr.
Bonnet was acting as a supervising physician within 30 days of the change as required by
the applicable regulation. Petitioner did not specifically contest this allegation.
Therefore, Petitioner failed to provide FCSO with complete and accurate information and
any changes to that information within the required 30 calendar days of the change.
Accordingly, Petitioner’s failure to report this information as required by 42 C.F.R.
410.33(g)(2) is considered a failure to meet the application certification standards and is a
legitimate basis under 42 C.F.R. § 410.33(h) for revoking Petitioner’s billing privileges.

IV. Conclusion

I find that Petitioner did not meet the standards and requirements applicable to an IDTF
because its employees did not have the proper qualifications, and it did not properly
notify CMS of a change with its supervisory physician. Therefore, I affirm CMS’s
determination to revoke Petitioner’s Medicare enrollment and billing privileges and to
impose a one-year re-enrollment bar. I further find that the revocation became effective
August 26, 2012, 30 days after the FCSO notified Petitioner by letter dated July 27, 2012
of the revocation.

/s/
Joseph Grow
Administrative Law Judge

